                      UNITED STATES DISTRICT COURT                       SUPPRESSED       IFILEfidJ
                      EASTERN DISTRICT OF MISSOURI
                          EASTERN DIVISION                                             SEP 192019
                                                                                      U.S. DISTRICT COURT
UNITED STATES OF AMERICA,                            )                              EASTERN DISTRICT OF MO
                                                                                          ST. LOUIS
                                                     )
                      Plaintiff,                     )
                                                     )       No.
v.                                                   )
                                                     )
RICHARD OTTEN,                                       )       4:19CR00773 SNLJ/DDN
                                                     )
                      Defendant.                     )

                                              INDICTMENT

                                               COUNT ONE

     The Grand Jury charges that:

     On or about August 23, 2019, in the City of St. Louis, within the Eastern District of Missouri,

                                           RICHARD OTTEN,

the Defendant herein, knowing he had previously been convicted in a court of law of one or more crimes

punishable by a term of imprisonment exceeding one year, knowingly possessed a firearm, and that firearm

previously traveled in interstate or foreign commerce during or prior to being in defendant's possession.

     In violation of Title 18, United States Code, Section 922(g)(l ).

                                                             A TRUE BILL


                                                             FOREPERSON

JEFFREY B. JENSEN
United States Attorney



J. CHRISTIAN GOEKE, #39462MO
Assistant United States Attorney
